ORDER

Jeffrey Murray, a Michigan state prisoner, moves for the appointment of counsel and miscellaneous relief and appeals a district court order dismissing his civil rights complaint filed under 42 U.S.C. § 1983 as fiivolous. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Seeking monetary and injunctive relief, as well as his release on parole, Murray filed this complaint against several members of the Michigan Parole Board and employees of the Michigan Department of Corrections, alleging that he was denied parole in violation of his due process rights. The district court dismissed the complaint as frivolous pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c), concluding that it was barred by claim preclusion because an identical complaint had been dismissed for failure to state a claim three months before. On appeal, Murray reasserts the merits of his claim, but fails to address the reason for the dismissal of this complaint.
Three months before this complaint was filed, a district court judge dismissed a complaint filed by Murray asserting the same claims against the same defendants on the ground that he had no constitutional right to parole, citing Greenholtz v. Inmates of Neb. Penal and Corr. Complex, 442 U.S. 1, 7, 99 S.Ct. 2100, 60 L.Ed.2d 668 (1979). The district court properly concluded that the previous dismissal as frivolous and for failure to state a claim barred this new complaint under the principle of res judicata. Cieszkowska v. Gray Line New York, 295 F.3d 204, 206 (2d Cir.2002); Randles v. Gregart, 965 F.2d 90, 93 (6th Cir.1992). Murray has not raised any argument on appeal as to why res judicata should not apply.
Accordingly, the motions for counsel and miscellaneous relief are denied, and the district court’s order is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.